                               Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 1 of 44


             Form 5500                                  Annual Return/Report of Employee Benefit Plan                                                                                        OMB Nos. 1210-0110
                                                                                                                                                                                                      1210-0089
          Department of the Treasury                   This form is required to be filed for employee benefit plans under sections 104
           Internal Revenue Service
                                                      and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
            Department of Labor                       sections 6047(e), 6057(b), and 6058(a) of the Internal Revenue Code (the Code).
          Employee Benefits Security                                                                                                                                                        2015
                Administration                                                   Complete all entries in accordance with
     Pension Benefit Guaranty Corporation                                         the instructions to the Form 5500.
                                                                                                                                                                           This Form is Open to Public
                                                                                                                                                                                   Inspection
 Part I         Annual Report Identification Information
For calendar plan year 2015 or fiscal plan year beginning 07/01/2015                                                                    and ending        06/30/2016

A    This return/report is for:
                                                  X   a multiemployer plan;                             X   a multiple-employer plan (Filers checking this box must attach a list of
                                                                                                            participating employer information in accordance with the form instructions); or
                                                  X   a single-employer plan;                           X   a DFE (specify)     _C_
B    This return/report is:                       X   the first return/report;                          X   the final return/report;
                                                  X   an amended return/report;                         X   a short plan year return/report (less than 12 months).

C    If the plan is a collectively-bargained plan, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."   X
D    Check box if filing under:                 X   Form 5558;                            X automatic extension;        X the DFVC program;
                                                X   special extension (enter description) ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
  Part II   Basic Plan Information—enter all requested information
1a Name of plan                                                                                                                                                              1b     Three-digit plan
                                                                                                                                                                                    number (PN) "          001
                                                                                                                                                                                                           001
ABCDEFGHI     ABCDEFGHI
 YALE UNIVERSITY          ABCDEFGHI
                 RETIREMENT           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                            ACCOUNT PLAN
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        1c     Effective date of plan
                                                                                                                                                                                    10/01/1920
                                                                                                                                                                                    YYYY-MM-DD
2a Plan sponsor’s name (employer, if for a single-employer plan)                                                                                                             2b     Employer Identification
   Mailing address (include room, apt., suite no. and street, or P.O. Box)                                                                                                          Number (EIN)
   City or town, state or province, country, and ZIP or foreign postal code (if foreign, see instructions)                                                                          XX-XXXXXXX
                                                                                                                                                                                    012345678
YALE UNIVERSITY
ABCDEFGHI       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                  2c     Plan Sponsor’s telephone
D/B/A ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                   number
CONTROLLERS
ABCDEFGHI OFFICE                                                                                                                                                                         203-432-5403
                                                                                                                                                                                    0123456789
c/o
PO   ABCDEFGHI
   BOX 208372      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                               2d     Business code (see
NEW HAVEN, CTABCDEFGHI
123456789     06520      ABCDEFGHI ABCDE                                                                                                                                            instructions)
                                                                                                                                                                                    611000
                                                                                                                                                                                    012345
123456789 ABCDEFGHI ABCDEFGHI ABCDE
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK

Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
statements and attachments, as well as the electronic version of this return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


SIGN        Filed with authorized/valid electronic signature.                                          04/13/2017
                                                                                                       YYYY-MM-DD                 MICHAEL PEEL ABCDEFGHI
                                                                                                                                  ABCDEFGHI                                     ABCDEFGHI ABCDE
HERE
              Signature of plan administrator                                                          Date                       Enter name of individual signing as plan administrator


SIGN Filed with authorized/valid electronic signature.                                                 04/13/2017
                                                                                                       YYYY-MM-DD                 MICHAEL PEEL ABCDEFGHI
                                                                                                                                  ABCDEFGHI                                     ABCDEFGHI ABCDE
HERE
      Signature of employer/plan sponsor                                                               Date                       Enter name of individual signing as employer or plan sponsor


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
          Signature of DFE                                                  Date                Enter name of individual signing as DFE
Preparer’s name (including firm name, if applicable) and address (include room or suite number) ABCDEFGHI               Preparer’s telephone number
ABCDEFGHI    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
RONALD ARCULEO
ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                    215-246-2300
DELOITTE TAX LLP
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
1700 MARKET STREET
ABCDEFGHI    ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
PHILADELPHIA, PA 19103
ABCDEFGHI    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                              Form 5500 (2015)
                                                                                                                                                                                             v. 150123



                                                                                                                                                                                   GZJKDKV!8
                                   Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 2 of 44
                Form 5500 (2015)                                                                                                            Page 2



3a      Plan administrator’s name and address X Same as Plan Sponsor                                                                                                                               3b   Administrator’s EIN
                                                                                                                                                                                                         012345678
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                              3c   Administrator’s telephone
c/o ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                               number
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                                      0123456789
123456789 ABCDEFGHI ABCDEFGHI ABCDE
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK
4 If the name and/or EIN of the plan sponsor has changed since the last return/report filed for this plan, enter the name,                                                                         4b    EIN
        EIN and the plan number from the last return/report:                                                                                                                                             012345678
 a      Sponsor’s name                                                                                                                                                                             4c    PN
              ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                      012
5       Total number of participants at the beginning of the plan year                                                                                                                               5           123456789012
                                                                                                                                                                                                                         17187
6       Number of participants as of the end of the plan year unless otherwise stated (welfare plans complete only lines 6a(1),
        6a(2), 6b, 6c, and 6d).

a(1)       Total number of active participants at the beginning of the plan year ...................................................................................                               6a(1)                       9148

a(2)       Total number of active participants at the end of the plan year ..........................................................................................                              6a(2)                       7968


b       Retired or separated participants receiving benefits.................................................................................................................                       6b           123456789012
                                                                                                                                                                                                                            0

c       Other retired or separated participants entitled to future benefits.............................................................................................                            6c           123456789012
                                                                                                                                                                                                                          8237

d       Subtotal. Add lines 6a(2), 6b, and 6c. ......................................................................................................................................               6d           123456789012
                                                                                                                                                                                                                         16205

e       Deceased participants whose beneficiaries are receiving or are entitled to receive benefits. ..................................................                                             6e           123456789012
                                                                                                                                                                                                                           45

f       Total. Add lines 6d and 6e. ......................................................................................................................................................          6f           123456789012
                                                                                                                                                                                                                         16250

g       Number of participants with account balances as of the end of the plan year (only defined contribution plans
        complete this item) ....................................................................................................................................................................    6g                   17709
                                                                                                                                                                                                                 123456789012

 h      Number of participants that terminated employment during the plan year with accrued benefits that were
        less than 100% vested .............................................................................................................................................................         6h                      0
                                                                                                                                                                                                                 123456789012
7       Enter the total number of employers obligated to contribute to the plan (only multiemployer plans complete this item) .........                                                              7
8a      If the plan provides pension benefits, enter the applicable pension feature codes from the List of Plan Characteristics Codes in the instructions:
        2F 2G 2L 2M 2S 2T

 b      If the plan provides welfare benefits, enter the applicable welfare feature codes from the List of Plan Characteristics Codes in the instructions:



9a      Plan funding arrangement (check all that apply)                                                                      9b      Plan benefit arrangement (check all that apply)
        (1)     X Insurance                                                                                                          (1)      X Insurance
        (2)          X      Code section 412(e)(3) insurance contracts                                                               (2)           X       Code section 412(e)(3) insurance contracts
        (3)          X      Trust                                                                                                    (3)           X       Trust
        (4)          X      General assets of the sponsor                                                                            (4)           X       General assets of the sponsor
10      Check all applicable boxes in 10a and 10b to indicate which schedules are attached, and, where indicated, enter the number attached. (See instructions)

    a   Pension Schedules                                                                                                       b    General Schedules
        (1)    X R (Retirement Plan Information)                                                                                     (1)           X               H (Financial Information)

        (2)          X      MB (Multiemployer Defined Benefit Plan and Certain Money                                                 (2)           X               I (Financial Information – Small Plan)
                            Purchase Plan Actuarial Information) - signed by the plan                                                (3)           X       1 A (Insurance Information)
                                                                                                                                                          ___
                            actuary
                                                                                                                                     (4)           X               C (Service Provider Information)
        (3)          X      SB (Single-Employer Defined Benefit Plan Actuarial                                                       (5)           X               D (DFE/Participating Plan Information)
                            Information) - signed by the plan actuary                                                                (6)           X               G (Financial Transaction Schedules)
                    Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 3 of 44
       Form 5500 (2015)                                                                   Page 3


Part III          Form M-1 Compliance Information (to be completed by welfare benefit plans)
11a If the plan provides welfare benefits, was the plan subject to the Form M-1 filing requirements during the plan year? (See instructions and 29 CFR
     2520.101-2.) ........................………..…. X   Yes   X   No

     If “Yes” is checked, complete lines 11b and 11c.

11b Is the plan currently in compliance with the Form M-1 filing requirements? (See instructions and 29 CFR 2520.101-2.) …….....      X Yes    X No
11c Enter the Receipt Confirmation Code for the 2015 Form M-1 annual report.       If the plan was not required to file the 2015 Form M-1 annual report,
     enter the Receipt Confirmation Code for the most recent Form M-1 that was required to be filed under the Form M-1 filing requirements. (Failure
     to enter a valid Receipt Confirmation Code will subject the Form 5500 filing to rejection as incomplete.)

     Receipt Confirmation Code______________________
                              Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 4 of 44


          SCHEDULE A                                                Insurance Information                                                      OMB No. 1210-0110
             (Form 5500)
          Department of the Treasury                     This schedule is required to be filed under section 104 of the
           Internal Revenue Service                      Employee Retirement Income Security Act of 1974 (ERISA).                                   2015
             Department of Labor
    Employee Benefits Security Administration                      File as an attachment to Form 5500.
      Pension Benefit Guaranty Corporation
                                                        Insurance companies are required to provide the information                     This Form is Open to Public
                                                                      pursuant to ERISA section 103(a)(2).                                       Inspection
For calendar plan year 2015 or fiscal plan year beginning 07/01/2015                                             and ending     06/30/2016
A Name of plan                                                                                               B    Three-digit
YALE UNIVERSITY
ABCDEFGHI           RETIREMENT
                 ABCDEFGHI          ACCOUNT PLAN
                                  ABCDEFGHI        ABCDEFGHI ABCDEFGHI
                                                            ABCDE         plan number (PN)               001          001
FGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                 D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE              012345678
                                                                           XX-XXXXXXX
FGHI ABCDEFGHI
 Part I    Information Concerning Insurance Contract Coverage, Fees, and Commissions Provide information for each contract
                 on a separate Schedule A. Individual contracts grouped as a unit in Parts II and III can be reported on a single Schedule A.
1   Coverage Information:

(a) Name of insurance carrier
 ABCDEFGHI
TIAA-CREF             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI

                                                                                       (e) Approximate number of                       Policy or contract year
                                       (c) NAIC            (d) Contract or
           (b) EIN                                                                      persons covered at end of
                                         code           identification number                                                    (f) From                   (g) To
                                                                                          policy or contract year
XX-XXXXXXX                         69345           102373                                            9573               07/01/2015                  06/30/2016
012345678                           ABCDE          ABCDE0123456789                   1234567                                  YYYY-MM-DD               YYYY-MM-DD
2   Insurance fee and commission information. Enter the total fees and total commissions paid. List in line 3 the agents, brokers, and other persons in
    descending order of the amount paid.
                     (a) Total amount of commissions paid                                                         (b) Total amount of fees paid
                                                           0
                                                     123456789012345                                                                                  0
                                                                                                                                                  123456789012345
3   Persons receiving commissions and fees. (Complete as many entries as needed to report all persons).
                                       (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789             ABCDEFGHI              AB, ST 021345678901
     (b) Amount of sales and base                                               Fees and other commissions paid
          commissions paid                               (c) Amount                                       (d) Purpose                                (e) Organization code
       -123456789012345                           -123456789012345                ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                  1
                                                                                  ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE

                                       (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789             ABCDEFGHI              AB, ST 021345678901
                                                                                Fees and other commissions paid
     (b) Amount of sales and base
          commissions paid                               (c) Amount                                       (d) Purpose                                (e) Organization code
       -123456789012345                           -123456789012345                ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                  1
                                                                                  ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.
                                                                                                                                            Schedule A (Form 5500) 2015
                                                                                                                                                              v. 150123
                    Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 5 of 44
        Schedule A (Form 5500) 2015                                          Page 2   - 11 x

                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                                Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 6 of 44
             Schedule A (Form 5500) 2015                                                                                                Page 3

Part II           Investment and Annuity Contract Information
               Where individual contracts are provided, the entire group of such individual contracts with each carrier may be treated as a unit for purposes of
               this report.
4   Current value of plan’s interest under this contract in the general account at year end .................................................... 4           984388338
                                                                                                                                                   -123456789012345
5   Current value of plan’s interest under this contract in separate accounts at year end ...................................................... 5          1291031329
                                                                                                                                                   -123456789012345
6   Contracts With Allocated Funds:
    a State the basis of premium rates 

    b     Premiums paid to carrier ...........................................................................................................................................         6b     -123456789012345
    c     Premiums due but unpaid at the end of the year ......................................................................................................                        6c     -123456789012345
    d     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
                                                                                                                                                                                       6d     -123456789012345
          retention of the contract or policy, enter amount. ......................................................................................................
          Specify nature of costs 


    e     Type of contract: (1)             X    individual policies                      (2)    X    group deferred annuity
          (3)    X    other (specify)            

     f     If contract purchased, in whole or in part, to distribute benefits from a terminating plan, check here                                                    X
7   Contracts With Unallocated Funds (Do not include portions of these contracts maintained in separate accounts)
    a     Type of contract:                (1)   X    deposit administration                         (2)   X   immediate participation guarantee
                                           (3) X guaranteed investment                               (4)   X   other 



    b      Balance at the end of the previous year ................................................................................................................... 7b                     -123456789012345
                                                                                                                                                                                                        941989763
    c      Additions: (1) Contributions deposited during the year ................................... 7c(1)                             -123456789012345             18966718
          (2) Dividends and credits .................................................................................          7c(2)                  -123456789012345
          (3) Interest credited during the year .................................................................              7c(3)                  -123456789012345
                                                                                                                                                                 41007485
          (4) Transferred from separate account ............................................................                   7c(4)                  -123456789012345
                                                                                                                                                                 79353771
          (5) Other (specify below) ..................................................................................         7c(5)                  -123456789012345
                                                                                                                                                                   695714
          MISCELLANEOUS CREDITS, INCLUDING INVESTMENT GAINS AND
              TRANSFERS FROM FULLY ALLOCATED CONTRACTS



          (6)Total additions ......................................................................................................................................................   7c(6)             140023688
                                                                                                                                                                                              -123456789012345
     d   Total of balance and additions (add lines 7b and 7c(6)). ..........................................................................................                           7d              1082013451
                                                                                                                                                                                              -123456789012345
     e   Deductions:
          (1) Disbursed from fund to pay benefits or purchase annuities during year                                            7e(1)                  -123456789012345
                                                                                                                                                                 37439658
          (2) Administration charge made by carrier ........................................................                   7e(2)                  -123456789012345157
          (3) Transferred to separate account .................................................................                7e(3)                             60185298
                                                                                                                                                      -123456789012345
          (4) Other (specify below) ...................................................................................        7e(4)                  -123456789012345
         


          (5) Total deductions ...................................................................................................................................................    7e(5)   -123456789012345
                                                                                                                                                                                                         97625113
     f     Balance at the end of the current year (subtract line 7e(5) from line 7d) ..................................................................                                7f     -123456789012345
                                                                                                                                                                                                        984388338
                                 Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 7 of 44
               Schedule A (Form 5500) 2015                                                                                               Page 4

Part III         Welfare Benefit Contract Information
                 If more than one contract covers the same group of employees of the same employer(s) or members of the same employee organizations(s), the
                 information may be combined for reporting purposes if such contracts are experience-rated as a unit. Where contracts cover individual employees,
                 the entire group of such individual contracts with each carrier may be treated as a unit for purposes of this report.
8    Benefit and contract type (check all applicable boxes)
     a X      Health (other than dental or vision)                                    bX       Dental                                  cX       Vision                                      dX   Life insurance
     e X      Temporary disability (accident and sickness)                            f X      Long-term disability                    gX       Supplemental unemployment                   hX   Prescription drug
     i X      Stop loss (large deductible)                                            j X      HMO contract                            kX       PPO contract                                lX   Indemnity contract
     mX        Other (specify)         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              ABCKEFGHI ABCDEFGHI ABCDEFGHI ABCDE
9   Experience-rated contracts:
     a     Premiums: (1) Amount received .....................................................................                 9a(1)                   -123456789012345
            (2) Increase (decrease) in amount due but unpaid ....................................... 9a(2)                                           -123456789012345
            (3) Increase (decrease) in unearned premium reserve ................................. 9a(3)                                              -123456789012345
            (4) Earned ((1) + (2) - (3)) ...................................................................................................................................... 9a(4)        -123456789012345
     b       Benefit charges (1) Claims paid ................................................................... 9b(1)                               -123456789012345
            (2) Increase (decrease) in claim reserves ..................................................... 9b(2)                                     -123456789012345
            (3) Incurred claims (add (1) and (2)) ...................................................................................................................... 9b(3)                   123456789012345
            (4) Claims charged ................................................................................................................................................. 9b(4)           123456789012345
     c       Remainder of premium: (1) Retention charges (on an accrual basis) --                                                                     -123456789012345
                 (A) Commissions .................................................................................... 9c(1)(A)                        -123456789012345
                 (B) Administrative service or other fees ................................................. 9c(1)(B)                                  -123456789012345
                 (C) Other specific acquisition costs ........................................................              9c(1)(C)                  -123456789012345
                 (D) Other expenses ................................................................................        9c(1)(D)                  -123456789012345
                 (E) Taxes ................................................................................................ 9c(1)(E)                  -123456789012345
                 (F) Charges for risks or other contingencies ..........................................                    9c(1)(F)                  -123456789012345
                 (G) Other retention charges ...................................................................            9c(1)(G)                  -123456789012345
                 (H) Total retention ........................................................................................................................................... 9c(1)(H)    -123456789012345
            (2) Dividends or retroactive rate refunds. (These amounts were                                  X   paid in cash, or        X    credited.) .....................      9c(2)     -123456789012345
     d      Status of policyholder reserves at end of year: (1) Amount held to provide benefits after retirement...................                                                9d(1)     -123456789012345
            (2) Claim reserves .................................................................................................................................................   9d(2)     -123456789012345
            (3) Other reserves .................................................................................................................................................   9d(3)     -123456789012345
     e      Dividends or retroactive rate refunds due. (Do not include amount entered in line 9c(2).) ..................................                                            9e       -123456789012345
10    Nonexperience-rated contracts:
     a      Total premiums or subscription charges paid to carrier ........................................................................................                        10a       -123456789012345
     b     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
           retention of the contract or policy, other than reported in Part I, line 2 above, report amount. .............................                                          10b       -123456789012345
         Specify nature of costs 




Part IV     Provision of Information
11 Did the insurance company fail to provide any information necessary to complete Schedule A? ............. X Yes X No
12 If the answer to line 11 is “Yes,” specify the information not provided.  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                                Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 8 of 44
                Schedule C (Form 5500) 2011                                                             Page 1
           SCHEDULE C                                          Service Provider Information                                                       OMB No. 1210-0110

              (Form 5500)
            Department of the Treasury               This schedule is required to be filed under section 104 of the Employee                           2015
             Internal Revenue Service                          Retirement Income Security Act of 1974 (ERISA).
              Department of Labor
     Employee Benefits Security Administration                      File as an attachment to Form 5500.                                   This Form is Open to Public
       Pension Benefit Guaranty Corporation                                                                                                        Inspection.
For calendar plan year 2015 or fiscal plan year beginning           07/01/2015                                 and ending       06/30/2016
A Name of plan                                                                                            B   Three-digit
YALE UNIVERSITY RETIREMENT ACCOUNT PLAN                                                                                                               001
ABCDEFGHI                                                                                                     plan number (PN)                      001


C Plan sponsor’s name as shown on line 2a of Form 5500                                                    D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITY                                                                                           012345678
                                                                                                             XX-XXXXXXX



 Part I        Service Provider Information (see instructions)

    You must complete this Part, in accordance with the instructions, to report the information required for each person who received, directly or indirectly, $5,000
    or more in total compensation (i.e., money or anything else of monetary value) in connection with services rendered to the plan or the person's position with the
    plan during the plan year. If a person received only eligible indirect compensation for which the plan received the required disclosures, you are required to
    answer line 1 but are not required to include that person when completing the remainder of this Part.


1 Information on Persons Receiving Only Eligible Indirect Compensation
a Check "Yes" or "No" to indicate whether you are excluding a person from the remainder of this Part because they received only eligible
    indirect compensation for which the plan received the required disclosures (see instructions for definitions and conditions).. . . . . . . . . . . . . . .   X Yes X No

b    If you answered line 1a “Yes,” enter the name and EIN or address of each person providing the required disclosures for the service providers who
    received only eligible indirect compensation. Complete as many entries as needed (see instructions).

                                  (b)    Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
TIAA


XX-XXXXXXX


                                   (b) Enter name and EIN or address of person who provided you disclosure on eligible indirect compensation




                                  (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                                  (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




    For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                               Schedule C (Form 5500) 2015
                                                                                                                                                                    v.150123
           Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 9 of 44
Schedule C (Form 5500) 2015                                           Page 2- 1
                                                                              1   x


            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
                        Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 10 of 44
            Schedule C (Form 5500) 2015                                                 Page 3    -1 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation.                                      Except for those persons for whom you
   answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
   (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                        (a) Enter name and EIN or address (see instructions)
 YALE UNIVERSITY



 XX-XXXXXXX

    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

14 50        NONE
             ABCDEFGHI                       149998
                                    123456789012                                                                      123456789012345
             ABCDEFGHI                   345                  Yes   X     No X              Yes   X      No   X                                     Yes   X   No   X
             ABCD

                                                        (a) Enter name and EIN or address (see instructions)
 HEWITT ENNIS KNUPP, INC



 XX-XXXXXXX

    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

16 50        NONE
             ABCDEFGHI                       126395
                                    123456789012                                                                      123456789012345
             ABCDEFGHI                   345                  Yes   X     No X              Yes   X      No   X                                     Yes   X   No   X
             ABCD

                                                        (a) Enter name and EIN or address (see instructions)
 DKC RETIREMENT ASSOCIATION LLC



 XX-XXXXXXX

    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

49 50        NONE
             ABCDEFGHI                       31250
                                    123456789012
             ABCDEFGHI                   345                  Yes   X     No X              Yes   X      No   X                                     Yes   X   No   X
             ABCD
                        Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 11 of 44
            Schedule C (Form 5500) 2015                                                 Page 3    -1
                                                                                                   2 x


2. Information on Other Service Providers Receiving Direct or Indirect Compensation.                                      Except for those persons for whom you
   answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
   (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                        (a) Enter name and EIN or address (see instructions)
 GRANT THORNTON, LLP



 XX-XXXXXXX

    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

10 50        NONE
             ABCDEFGHI                       27965
                                    123456789012                                                                      123456789012345
             ABCDEFGHI                   345                  Yes   X     No X              Yes   X      No   X                                     Yes   X   No   X
             ABCD

                                                        (a) Enter name and EIN or address (see instructions)
 TIAA



 XX-XXXXXXX

    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

15 17 27 28 ABCDEFGHI
            RECORDKEEPER                      156
                                    123456789012                                                                      1234567890123450
38 50 52 54
64 66       ABCDEFGHI                    345                  Yes X       No   X            Yes X        No   X                                     Yes   X   No X
             ABCD

                                                        (a) Enter name and EIN or address (see instructions)




    (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service       Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)     employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
                organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
              person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
               a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

             ABCDEFGHI              123456789012
             ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
             ABCD
                        Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 12 of 44
            Schedule C (Form 5500) 2015                                                   Page 4- 1
                                                                                                  1    x




 Part I Service Provider Information (continued)
3 If you reported on line 2 receipt of indirect compensation, other than eligible indirect compensation, by a service provider, and the service provider is a fiduciary
  or provides contract administrator, consulting, custodial, investment advisory, investment management, broker, or recordkeeping services, answer the following
  questions for (a) each source from whom the service provider received $1,000 or more in indirect compensation and (b) each source for whom the service
  provider gave you a formula used to determine the indirect compensation instead of an amount or estimated amount of the indirect compensation. Complete as
  many entries as needed to report the required information for each source.
                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.
                      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 13 of 44
          Schedule C (Form 5500) 2015                                                 Page 5- 1   x

 Part II Service Providers Who Fail or Refuse to Provide Information
4 Provide, to the extent possible, the following information for each service provider who failed or refused to provide the information necessary to complete
     this Schedule.
    (a) Enter name and EIN or address of service provider (see        (b) Nature of    (c) Describe the information that the service provider failed or refused to
                              instructions)                               Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)


ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
1234567890
                     Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 14 of 44
           Schedule C (Form 5500) 2015                                 Page 6- 1
                                                                               1   x

Part III    Termination Information on Accountants and Enrolled Actuaries (see instructions)
            (complete as many entries as needed)
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
                             Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 15 of 44


          SCHEDULE D                                         DFE/Participating Plan Information                                             OMB No. 1210-0110
             (Form 5500)
           Department of the Treasury                This schedule is required to be filed under section 104 of the Employee
            Internal Revenue Service                           Retirement Income Security Act of 1974 (ERISA).                                  2015
             Department of Labor                                    File as an attachment to Form 5500.
    Employee Benefits Security Administration
                                                                                                                                     This Form is Open to Public
                                                                                                                                             Inspection.
For calendar plan year 2015 or fiscal plan year beginning              07/01/2015                            and ending        06/30/2016
A Name of plan                                                                                        B Three-digit
YALE UNIVERSITY   RETIREMENT      ACCOUNT PLAN
ABCDEFGHI      ABCDEFGHI         ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI                             plan number (PN)              001 001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan or DFE sponsor’s name as shown on line 2a of Form 5500                                         D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                           012345678
                                                                                                           XX-XXXXXXX
ABCDEFGHI
 Part I Information on interests in MTIAs, CCTs, PSAs, and 103-12 IEs (to be completed by plans and DFEs)
           (Complete as many entries as needed to report all interests in DFEs)
a Name of MTIA, CCT, PSA, or 103-12 IE: TIAA REAL       ESTATE
                                                     ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCD
                                                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              TIAA-CREF
b Name of sponsor of entity listed in (a):           ABCDEFGHI
c EIN-PN XX-XXXXXXX-004                 d  Entity    P     e Dollar value of interest in MTIA, CCT, PSA, or                         168581410
           123456789-123                    code     1       103-12 IE at end of year (see instructions)                       -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                 123456789-123                       code      1     103-12 IE at end of year (see instructions)    -123456789012345
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                             Schedule D (Form 5500) 2015
                                                                                                                                                              v. 150123
                       Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 16 of 44
           Schedule D (Form 5500) 2015                                    Page 2   - 11 x

a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or
             123456789-123                      code    1     103-12 IE at end of year (see instructions)    -123456789012345
                         Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 17 of 44
              Schedule D (Form 5500) 2015                                                Page 3   - 11 x
6

    Part II     Information on Participating Plans (to be completed by DFEs)
                (Complete as many entries as needed to report all participating plans)
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI ABCDEFGHI                                          123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                                Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 18 of 44

                                                                                                                                                                     OMB No. 1210-0110
           SCHEDULE H                                                                       Financial Information
              (Form 5500)
            Department of the Treasury
                                                                This schedule is required to be filed under section 104 of the Employee                                  2015
             Internal Revenue Service                         Retirement Income Security Act of 1974 (ERISA), and section 6058(a) of the
             Department of Labor
                                                                                  Internal Revenue Code (the Code).
    Employee Benefits Security Administration
                                                                                         File as an attachment to Form 5500.                                 This Form is Open to Public
      Pension Benefit Guaranty Corporation                                                                                                                            Inspection
For calendar plan year 2015 or fiscal plan year beginning 07/01/2015                                                                 and ending      06/30/2016
A Name of plan                                                                                                                            B       Three-digit
YALE  UNIVERSITY    RETIREMENT      ACCOUNT PLAN
ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDEFGHI ABCDEFGHI
                                                       ABCDEFGHI                                                                                  plan number (PN)                   001   001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                    D    Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                               012345678
                                                                                                                                               XX-XXXXXXX
ABCDEFGHI
Part I     Asset and Liability Statement
1 Current value of plan assets and liabilities at the beginning and end of the plan year. Combine the value of plan assets held in more than one trust. Report
    the value of the plan’s interest in a commingled fund containing the assets of more than one plan on a line-by-line basis unless the value is reportable on
    lines 1c(9) through 1c(14). Do not enter the value of that portion of an insurance contract which guarantees, during this plan year, to pay a specific dollar
    benefit at a future date. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete lines 1b(1), 1b(2), 1c(8), 1g, 1h,
    and 1i. CCTs, PSAs, and 103-12 IEs also do not complete lines 1d and 1e. See instructions.
                                                     Assets                                                                          (a) Beginning of Year               (b) End of Year
a   Total noninterest-bearing cash .......................................................................                  1a       -123456789012345                 -123456789012345
b   Receivables (less allowance for doubtful accounts):
      (1) Employer contributions ...........................................................................               1b(1)     -1234567890123450                -123456789012345
                                                                                                                                                                                7531704
      (2) Participant contributions .........................................................................              1b(2)     -1234567890123450                -123456789012345
                                                                                                                                                                                7804746
      (3) Other .......................................................................................................    1b(3)     -123456789012345
                                                                                                                                                  9657                -1234567890123450
c   General investments:
     (1) Interest-bearing cash (include money market accounts & certificates
                                                                                                                           1c(1)     -123456789012345                 -123456789012345
          of deposit) .............................................................................................
      (2) U.S. Government securities ....................................................................                  1c(2)     -123456789012345                 -123456789012345
      (3) Corporate debt instruments (other than employer securities):
           (A) Preferred ..........................................................................................       1c(3)(A)   -123456789012345                 -123456789012345
           (B) All other ............................................................................................     1c(3)(B)   -123456789012345                 -123456789012345
      (4) Corporate stocks (other than employer securities):
           (A) Preferred ..........................................................................................       1c(4)(A)   -123456789012345                 -123456789012345
           (B) Common ..........................................................................................          1c(4)(B)   -123456789012345                 -123456789012345
      (5) Partnership/joint venture interests ..........................................................                   1c(5)     -123456789012345                 -123456789012345
      (6) Real estate (other than employer real property) .....................................                            1c(6)     -123456789012345                 -123456789012345
      (7) Loans (other than to participants) ...........................................................                   1c(7)     -123456789012345                 -123456789012345
      (8) Participant loans .....................................................................................          1c(8)     -123456789012345                 -123456789012345
      (9) Value of interest in common/collective trusts ..........................................                         1c(9)     -123456789012345                 -123456789012345
    (10) Value of interest in pooled separate accounts ........................................                           1c(10)     -123456789012345
                                                                                                                                              144272480               -123456789012345
                                                                                                                                                                               168581410
    (11) Value of interest in master trust investment accounts ............................                               1c(11)     -123456789012345                 -123456789012345
    (12) Value of interest in 103-12 investment entities .......................................                          1c(12)     -123456789012345                 -123456789012345
    (13) Value of interest in registered investment companies (e.g., mutual
         funds) ......................................................................................
                                                                                                                          1c(13)     -123456789012345
                                                                                                                                              2717941382              -123456789012345
                                                                                                                                                                              2738602119
    (14) Value of funds held in insurance company general account (unallocated
         contracts) ................................................................................................
                                                                                                                          1c(14)     -123456789012345
                                                                                                                                              941989763               -123456789012345
                                                                                                                                                                               984388338

    (15) Other .......................................................................................................    1c(15)     -123456789012345                 -123456789012345

For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                                                  Schedule H (Form 5500) 2015
                                                                                                                                                                                  v. 150123
                                Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 19 of 44
              Schedule H (Form 5500) 2015                                                                                                Page 2

1d    Employer-related investments:                                                                                                               (a) Beginning of Year     (b) End of Year
      (1) Employer securities ....................................................................................             1d(1)              -123456789012345        -123456789012345
      (2) Employer real property ...............................................................................               1d(2)              -123456789012345        -123456789012345
1e    Buildings and other property used in plan operation .........................................                             1e                -123456789012345        -123456789012345
1f    Total assets (add all amounts in lines 1a through 1e) ......................................                               1f               -123456789012345
                                                                                                                                                        3804213282        -123456789012345
                                                                                                                                                                                 3906908317
                                                  Liabilities
1g    Benefit claims payable ......................................................................................             1g                -123456789012345        -123456789012345
1h    Operating payables ...........................................................................................            1h                -123456789012345        -123456789012345
1i    Acquisition indebtedness ..................................................................................                1i               -123456789012345        -123456789012345
1j    Other liabilities...................................................................................................       1j               -123456789012345
                                                                                                                                                            99039         -123456789012345
                                                                                                                                                                                       0
1k    Total liabilities (add all amounts in lines 1g through1j) .....................................                           1k                -123456789012345
                                                                                                                                                            99039         -123456789012345
                                                                                                                                                                                       0
                                                 Net Assets
1l    Net assets (subtract line 1k from line 1f) ...........................................................                     1l               -123456789012345
                                                                                                                                                        3804114243        -123456789012345
                                                                                                                                                                                 3906908317

 Part II Income and Expense Statement
2 Plan income, expenses, and changes in net assets for the year. Include all income and expenses of the plan, including any trust(s) or separately maintained
     fund(s) and any payments/receipts to/from insurance carriers. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete
     lines 2a, 2b(1)(E), 2e, 2f, and 2g.
                                                     Income                                                                                            (a) Amount              (b) Total
a     Contributions:
      (1) Received or receivable in cash from: (A) Employers ..................................                               2a(1)(A)            -123456789012345
                                                                                                                                                          97871610
           (B) Participants .........................................................................................         2a(1)(B)            -123456789012345
                                                                                                                                                          92400898
           (C) Others (including rollovers) .................................................................                 2a(1)(C)            -123456789012345
                                                                                                                                                          41175325
      (2) Noncash contributions ................................................................................               2a(2)              -123456789012345
      (3) Total contributions. Add lines 2a(1)(A), (B), (C), and line 2a(2) .................                                  2a(3)                                      -123456789012345
                                                                                                                                                                                 231447833
b     Earnings on investments:
      (1) Interest:
          (A) Interest-bearing cash (including money market accounts and
               certificates of deposit) .........................................................................
                                                                                                                              2b(1)(A)            -123456789012345
           (B) U.S. Government securities ................................................................                    2b(1)(B)            -123456789012345
           (C) Corporate debt instruments ................................................................                    2b(1)(C)            -123456789012345
           (D) Loans (other than to participants) .......................................................                     2b(1)(D)            -123456789012345
           (E) Participant loans .................................................................................            2b(1)(E)            -123456789012345
           (F) Other ...................................................................................................      2b(1)(F)            -123456789012345
                                                                                                                                                          41007485
           (G) Total interest. Add lines 2b(1)(A) through (F) .....................................                           2b(1)(G)                                    -123456789012345
                                                                                                                                                                                  41007485
      (2) Dividends: (A) Preferred stock ....................................................................                 2b(2)(A)            -123456789012345
           (B) Common stock ....................................................................................              2b(2)(B)            -123456789012345
           (C) Registered investment company shares (e.g. mutual funds) ..............                                        2b(2)(C)                        74877500
           (D) Total dividends. Add lines 2b(2)(A), (B), and (C)                                                              2b(2)(D)                                    -123456789012345
                                                                                                                                                                                  74877500
      (3) Rents ...........................................................................................................    2b(3)                                      -123456789012345
      (4) Net gain (loss) on sale of assets: (A) Aggregate proceeds .......................                                   2b(4)(A)            -123456789012345
           (B) Aggregate carrying amount (see instructions) ....................................                              2b(4)(B)            -123456789012345
           (C) Subtract line 2b(4)(B) from line 2b(4)(A) and enter result ..................                                  2b(4)(C)                                    -123456789012345
                                                                                                                                                                                       0
      (5) Unrealized appreciation (depreciation) of assets: (A) Real estate.........................                          2b(5)(A)            -123456789012345
           (B) Other ...................................................................................................      2b(5)(B)            -123456789012345
           (C) Total unrealized appreciation of assets.
               Add lines 2b(5)(A) and (B) ..................................................................
                                                                                                                              2b(5)(C)                                    -123456789012345
                                                                                                                                                                                        0
                                 Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 20 of 44
               Schedule H (Form 5500) 2015                                                                                                 Page 3

                                                                                                                                                       (a) Amount             (b) Total
      (6) Net investment gain (loss) from common/collective trusts .........................                                      2b(6)                                   -123456789012345
      (7) Net investment gain (loss) from pooled separate accounts .......................                                        2b(7)                                   -123456789012345
                                                                                                                                                                                  10482316
      (8) Net investment gain (loss) from master trust investment accounts ...........                                            2b(8)                                   -123456789012345
      (9) Net investment gain (loss) from 103-12 investment entities ......................                                       2b(9)                                   -123456789012345
     (10) Net investment gain (loss) from registered investment
          companies (e.g., mutual funds) ..................................................................
                                                                                                                                  2b(10)                                  -123456789012345
                                                                                                                                                                                  -94873847
 c    Other income ....................................................................................................            2c                                     -123456789012345
                                                                                                                                                                                   2595556
 d    Total income. Add all income amounts in column (b) and enter total .....................                                     2d                                     -123456789012345
                                                                                                                                                                                 265536843
                                                   Expenses
 e    Benefit payment and payments to provide benefits:
      (1) Directly to participants or beneficiaries, including direct rollovers ..............                                    2e(1)             -123456789012345
                                                                                                                                                           155119182
      (2) To insurance carriers for the provision of benefits .....................................                               2e(2)             -123456789012345
                                                                                                                                                             7287823
      (3) Other ..........................................................................................................        2e(3)             -123456789012345
      (4) Total benefit payments. Add lines 2e(1) through (3) ..................................                                  2e(4)                                          162407005
                                                                                                                                                                          -123456789012345
 f    Corrective distributions (see instructions) ........................................................                          2f                                    -123456789012345
 g    Certain deemed distributions of participant loans (see instructions) ................                                        2g                                     -123456789012345
 h    Interest expense ...............................................................................................             2h                                     -123456789012345
 i    Administrative expenses: (1) Professional fees ..............................................                               2i(1)             -123456789012345
                                                                                                                                                             335608
      (2) Contract administrator fees ........................................................................                    2i(2)             -123456789012345
                                                                                                                                                                156
      (3) Investment advisory and management fees ..............................................                                  2i(3)             -123456789012345
      (4) Other ..........................................................................................................        2i(4)             -123456789012345
      (5) Total administrative expenses. Add lines 2i(1) through (4) .........................                                    2i(5)                                   -123456789012345
                                                                                                                                                                                    335764
 j    Total expenses. Add all expense amounts in column (b) and enter total ........                                                2j                                    -123456789012345
                                                                                                                                                                                 162742769
                              Net Income and Reconciliation
 k    Net income (loss). Subtract line 2j from line 2d .............................................................               2k                                     -123456789012345
                                                                                                                                                                                 102794074
 l    Transfers of assets:
      (1) To this plan .................................................................................................          2l(1)                                   -123456789012345
      (2) From this plan ............................................................................................             2l(2)                                   -123456789012345

 Part III Accountant’s Opinion
3 Complete lines 3a through 3c if the opinion of an independent qualified public accountant is attached to this Form 5500. Complete line 3d if an opinion is not
     attached.
 a   The attached opinion of an independent qualified public accountant for this plan is (see instructions):
           (1)   X    Unqualified              (2)   X    Qualified              (3) X Disclaimer                   (4)      X   Adverse
 b Did the accountant perform a limited scope audit pursuant to 29 CFR 2520.103-8 and/or 103-12(d)?                                X Yes                                             X    No
 c Enter the name and EIN of the accountant (or accounting firm) below:
                   ABCDEFGHI
        (1) Name: GRANT   THORNTON   ABCDEFGHI ABCDEFGHI ABCD                                       (2) EIN: 123456789
                                                                                                             XX-XXXXXXX
 d The opinion of an independent qualified public accountant is not attached because:
        (1) X This form is filed for a CCT, PSA, or MTIA.    (2) X It will be attached to the next Form 5500 pursuant to 29 CFR 2520.104-50.

 Part IV Compliance Questions
4   CCTs and PSAs do not complete Part IV. MTIAs, 103-12 IEs, and GIAs do not complete lines 4a, 4e, 4f, 4g, 4h, 4k, 4m, 4n, or 5.
       103-12 IEs also do not complete lines 4j and 4l. MTIAs also do not complete line 4l.
       During the plan year:                                                                                                                           Yes    No    N/A       Amount
 a     Was there a failure to transmit to the plan any participant contributions within the time
       period described in 29 CFR 2510.3-102? Continue to answer “Yes” for any prior year failures
       until fully corrected. (See instructions and DOL’s Voluntary Fiduciary Correction Program.) ..... 4a                                                     X         -123456789012345
 b     Were any loans by the plan or fixed income obligations due the plan in default as of the
       close of the plan year or classified during the year as uncollectible? Disregard participant
       loans secured by participant’s account balance. (Attach Schedule G (Form 5500) Part I if
                                                                                                                                                                X
       “Yes” is checked.)........................................................................................................................ 4b                      -123456789012345
                               Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 21 of 44
             Schedule H (Form 5500) 2015                                                                                        Page 4- 1 X

                                                                                                                                                           Yes   No        N/A              Amount
c     Were any leases to which the plan was a party in default or classified during the year as
      uncollectible? (Attach Schedule G (Form 5500) Part II if “Yes” is checked.) ............................. 4c                                                X                  -123456789012345
d     Were there any nonexempt transactions with any party-in-interest? (Do not include
      transactions reported on line 4a. Attach Schedule G (Form 5500) Part III if “Yes” is
      checked.) ..................................................................................................................................... 4d          X                  -123456789012345
e     Was this plan covered by a fidelity bond? ................................................................................... 4e                      X                        -123456789012345
                                                                                                                                                                                           10000000
f     Did the plan have a loss, whether or not reimbursed by the plan’s fidelity bond, that was
      caused by fraud or dishonesty? ................................................................................................. 4f                         X                  -123456789012345
g     Did the plan hold any assets whose current value was neither readily determinable on an
      established market nor set by an independent third party appraiser? ........................................ 4g                                             X                  -123456789012345
h     Did the plan receive any noncash contributions whose value was neither readily
      determinable on an established market nor set by an independent third party appraiser?.........                                                             X                  -123456789012345
                                                                                                                                                    4h
i     Did the plan have assets held for investment? (Attach schedule(s) of assets if “Yes” is
      checked, and see instructions for format requirements.) ............................................................ 4i                               X
j     Were any plan transactions or series of transactions in excess of 5% of the current
      value of plan assets? (Attach schedule of transactions if “Yes” is checked, and
      see instructions for format requirements.) ................................................................................... 4j                           X
k     Were all the plan assets either distributed to participants or beneficiaries, transferred to
      another plan, or brought under the control of the PBGC? ........................................................... 4k                                      X
l     Has the plan failed to provide any benefit when due under the plan? ........................................ 4l                                             X                  -123456789012345
m     If this is an individual account plan, was there a blackout period? (See instructions and 29
      CFR 2520.101-3.)........................................................................................................................ 4m                 X
n     If 4m was answered “Yes,” check the “Yes” box if you either provided the required notice or
      one of the exceptions to providing the notice applied under 29 CFR 2520.101-3. ..................... 4n
 o    Did the plan trust incur unrelated business taxable income? ……………………………………                                                                   4o
p     Were in-service distributions made during the plan year? ……………………………………….. 4p
5a   Has a resolution to terminate the plan been adopted during the plan year or any prior plan year?
      If “Yes,” enter the amount of any plan assets that reverted to the employer this year...........................                                X    Yes X No      Amount:-123

5b    If, during this plan year, any assets or liabilities were transferred from this plan to another plan(s), identify the plan(s) to which assets or liabilities were
      transferred. (See instructions.)

      5b(1) Name of plan(s)                                                                                                                                           5b(2) EIN(s)               5b(3) PN(s)
    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                           123456789                                                                            123
    ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                     123456789                                                                            123
       ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
       ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                     123456789                                                                            123
       ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
       ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                     123456789                                                                            123
       ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
       ABCDEFGHI ABCDEFGHI ABCDEFGHI
 5c If the plan is a defined benefit plan, is it covered under the PBGC insurance program (see ERISA section 4021)? ..... X Yes X No X                                                        Not determined

Part V Trust Information
6a Name of trust ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                             6b   Trust’s EIN
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI

6c Name of trustee or custodian                                                                                                            6d Trustee’s or custodian’s telephone number
                                  Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 22 of 44

                                                                                                                                                                                                            OMB No. 1210-0110
            SCHEDULE R                                                                Retirement Plan Information
               (Form 5500)
                                                                     This schedule is required to be filed under section 104 and 4065 of the                                                                    2015
             Department of the Treasury
              Internal Revenue Service                               Employee Retirement Income Security Act of 1974 (ERISA) and section
              Department of Labor
                                                                               6058(a) of the Internal Revenue Code (the Code).
     Employee Benefits Security Administration                                                                                                                                                        This Form is Open to Public
                                                                                             File as an attachment to Form 5500.                                                                             Inspection.
       Pension Benefit Guaranty Corporation
For calendar plan year 2015 or fiscal plan year beginning                                        07/01/2015                                                   and ending                    06/30/2016
A Name of plan                                                                                                                                                            B       Three-digit
YALE UNIVERSITY
ABCDEFGHI          RETIREMENT
               ABCDEFGHI        ACCOUNT PLAN
                             ABCDEFGHI         ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                       plan number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                        (PN)                           001                   001
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                                                    D       Employer Identification Number (EIN)
YALE UNIVERSITY
ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                  XX-XXXXXXX
                                                                                                                                                                                  012345678
ABCDEFGHI
 Part I           Distributions
All references to distributions relate only to payments of benefits during the plan year.

1       Total value of distributions paid in property other than in cash or the forms of property specified in the                                                                            1                                            0
        instructions .................................................................................................................................................................                      -123456789012345
2       Enter the EIN(s) of payor(s) who paid benefits on behalf of the plan to participants or beneficiaries during the year (if more than two, enter EINs of the two
        payors who paid the greatest dollar amounts of benefits):

           EIN(s):                XX-XXXXXXX
                                 _______________________________                                                                  XX-XXXXXXX
                                                                                                                                 _______________________________

        Profit-sharing plans, ESOPs, and stock bonus plans, skip line 3.

3       Number of participants (living or deceased) whose benefits were distributed in a single sum, during the plan                                                                          3
        year ............................................................................................................................................................................                                   12345678
  Part II              Funding Information (If the plan is not subject to the minimum funding requirements of section of 412 of the Internal Revenue Code or
                       ERISA section 302, skip this Part)
4      Is the plan administrator making an election under Code section 412(d)(2) or ERISA section 302(d)(2)? ...........................                                                          X   Yes          X   No        X       N/A
        If the plan is a defined benefit plan, go to line 8.

5       If a waiver of the minimum funding standard for a prior year is being amortized in this
        plan year, see instructions and enter the date of the ruling letter granting the waiver.                                                    Date:       Month _________                   Day _________        Year _________
        If you completed line 5, complete lines 3, 9, and 10 of Schedule MB and do not complete the remainder of this schedule.
6      a     Enter the minimum required contribution for this plan year (include any prior year accumulated funding
                                                                                                                                                                                              6a            -123456789012345
              deficiency not waived) ........................................................................................................................................
       b      Enter the amount contributed by the employer to the plan for this plan year ......................................................                                              6b            -123456789012345
       c     Subtract the amount in line 6b from the amount in line 6a. Enter the result
             (enter a minus sign to the left of a negative amount)...........................................................................................                                 6c            -123456789012345
        If you completed line 6c, skip lines 8 and 9.
7     Will the minimum funding amount reported on line 6c be met by the funding deadline? ............................................                                                            X   Yes          X   No        X       N/A

8       If a change in actuarial cost method was made for this plan year pursuant to a revenue procedure or other
        authority providing automatic approval for the change or a class ruling letter, does the plan sponsor or plan
        administrator agree with the change?........................................................................................................................                              X   Yes          X   No        X       N/A

 Part III             Amendments
9       If this is a defined benefit pension plan, were any amendments adopted during this plan
        year that increased or decreased the value of benefits? If yes, check the appropriate
        box. If no, check the “No” box. ..............................................................................................                    X    Increase                 X Decrease             X   Both          X   No

Part IV                ESOPs           (see instructions). If this is not a plan described under Section 409(a) or 4975(e)(7) of the Internal Revenue Code, skip this Part.
10 Were unallocated employer securities or proceeds from the sale of unallocated securities used to repay any exempt loan? ................ X                                                                              Yes       X   No
11 a Does the ESOP hold any preferred stock? .................................................................................................................................... X                                        Yes       X   No
   b If the ESOP has an outstanding exempt loan with the employer as lender, is such loan part of a “back-to-back” loan?                                                          X                                        Yes       X   No
                (See instructions for definition of “back-to-back” loan.) ..................................................................................................................
12      Does the ESOP hold any stock that is not readily tradable on an established securities market? ........................................................                                                        X   Yes       X   No
 For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                                        Schedule R (Form 5500) 2015
                                                                                                                                                                                                                          v. 150123
                      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 23 of 44
                Schedule R (Form 5500) 2015                      Page 2   - 11 x

 Part V           Additional Information for Multiemployer Defined Benefit Pension Plans
13 Enter the following information for each employer that contributed more than 5% of total contributions to the plan during the plan year (measured in
      dollars). See instructions. Complete as many entries as needed to report all applicable employers.

     a    Name of contributing employer

     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify):
     a    Name of contributing employer
     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
     a    Name of contributing employer
     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                             c   Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
                                  Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 24 of 44
                 Schedule R (Form 5500) 2015                                      Page 3


14     Enter the number of participants on whose behalf no contributions were made by an employer as an employer of the
       participant for:
       a     The current year ...................................................................................................................................................         14a            123456789012345
       b     The plan year immediately preceding the current plan year .................................................................................                                  14b            123456789012345
       c     The second preceding plan year ..........................................................................................................................                    14c            123456789012345
15     Enter the ratio of the number of participants under the plan on whose behalf no employer had an obligation to make an
       employer contribution during the current plan year to:
       a     The corresponding number for the plan year immediately preceding the current plan year ................................                                                      15a            123456789012345
       b     The corresponding number for the second preceding plan year ..........................................................................                                       15b            123456789012345
16     Information with respect to any employers who withdrew from the plan during the preceding plan year:
       a     Enter the number of employers who withdrew during the preceding plan year .................................................                                                  16a            123456789012345
       b     If line 16a is greater than 0, enter the aggregate amount of withdrawal liability assessed or estimated to be                                                                16b
             assessed against such withdrawn employers ......................................................................................................                                            123456789012345
17    If assets and liabilities from another plan have been transferred to or merged with this plan during the plan year, check box and see instructions regarding
      supplemental information to be included as an attachment. ....................................................................................................................... X

 Part VI          Additional Information for Single-Employer and Multiemployer Defined Benefit Pension Plans
18 If any liabilities to participants or their beneficiaries under the plan as of the end of the plan year consist (in whole or in part) of liabilities to such participants
      and beneficiaries under two or more pension plans as of immediately before such plan year, check box and see instructions regarding supplemental
      information to be included as an attachment ............................................................................................................................................................................ X

19     If the total number of participants is 1,000 or more, complete lines (a) through (c)
       a Enter the percentage of plan assets held as:
              Stock: _____% Investment-Grade Debt: _____% High-Yield Debt: _____%                                                                      Real Estate: _____% Other: _____%
       b       Provide the average duration of the combined investment-grade and high-yield debt:
               X 0-3 years X 3-6 years X 6-9 years X 9-12 years X 12-15 years X 15-18 years                                                                                X    18-21 years         X   21 years or more
       c       What duration measure was used to calculate line 19(b)?
               X Effective duration X Macaulay duration X Modified duration                                                 X Other (specify):
  Part VII             IRS Compliance Questions
20a Is the plan a 401(k) plan?........................................................................................................................................... X                   Yes               X   No
                                                                                                                                                                                              Design-based
20b If “Yes,” how does the 401(k) plan satisfy the nondiscrimination requirements for employee deferrals and                                                                              X   safe harbor       X ADP/ACP test
        employer matching contributions (as applicable) under sections 401(k)(3) and 401(m)(2)? .....................................                                                         method
20c If the ADP/ACP test is used, did the 401(k) plan perform ADP/ACP testing for the plan year using the "current
    year testing method" for nonhighly compensated employees (Treas. Reg sections 1.401(k)-2(a)(2)(ii) and                                                                                X   Yes               X   No
    1.401(m)-2(a)(2)(ii))? .................................................................................................................................................
21a Check the box to indicate the method used by the plan to satisfy the coverage requirements under section                                                                                  Ratio
                                                                                                                                                                                          X                          Average
    410(b): .......................................................................................................................................................................           percentage        X    benefit test
                                                                                                                                                                                              test
21b Does the plan satisfy the coverage and nondiscrimination tests of sections 410(b) and 401(a)(4) by combining                                                                          X   Yes               X   No
        this plan with any other plans under the permissive aggregation rules? ...................................................................

22a Has the plan been timely amended for all required tax law changes? ....................................................................... X Yes X No X                                                                   N/A
22b Date the last plan amendment/restatement for the required tax law changes was adopted ____/____/____. Enter the applicable code ______ (See
        instructions for tax law changes and codes).
22c If the plan sponsor is an adopter of a pre-approved master and prototype (M&P) or volume submitter plan that is subject to a favorable IRS opinion or
        advisory letter, enter the date of that favorable letter _____/_____/_____ and the letter’s serial number ______________.
22d If the plan is an individually-designed plan and received a favorable determination letter from the IRS, enter the date of the plan’s last favorable
         determination letter _____/_____/______.
23      Is the Plan maintained in a U.S. territory (i.e., Puerto Rico (if no election under ERISA section 1022(i)(2) has
        been made), American Samoa, Guam, the Commonwealth of the Northern Mariana Islands or the U.S. Virgin                                                                             X   Yes              X    No
        Islands)? .....................................................................................................................................................................
Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 25 of 44




                           YALE UNIVERSITY
                     RETIREMENT ACCOUNT PLAN
                       FINANCIAL STATEMENTS
                      and Supplemental Schedule

                       June 30, 2016 and 2015
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 26 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                                     FINANCIAL STATEMENTS
                                    and Supplemental Schedule

                                                INDEX

                                                                               Page

Report of Independent Certified Public Accountants                              1-2

Financial Statements:

   Statements of Net Assets Available for Benefits
       as of June 30, 2016 and 2015                                             3

   Statements of Changes in Net Assets Available for Benefits
      for the year ended June 30, 2016 and 2015                                 4

Notes to Financial Statements                                                  5-13

Supplemental Schedule:

   Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year)
     as of June 30, 2016                                                       14-16
       Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 27 of 44




                                                                                           Grant Thornton LLP
                                                                                           90 State House Square, 10th Floor
                                                                                           Hartford, CT 06103
                                                                                           T 860.781.6700
                                                                                           F 860.633.0480
                                                                                           GrantThornton.com
                                                                                           linkd.in/GrantThorntonUS
                                                                                           twitter.com/GrantThorntonUS



               REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS



Plan Administrator and Plan Participants
   Yale University Retirement Account Plan

We were engaged to audit the accompanying financial statements of Yale University Retirement Account Plan (the
“Plan”), which comprise the statements of net assets available for benefits as of June 30, 2016 and 2015, and the
related statements of changes in net assets available for benefits for the years ended June 30, 2016 and 2015, and
the related notes to the financial statements.

Management's responsibility for the financial statements
Management is responsible for the preparation and fair presentation of these financial statements in accordance with
accounting principles generally accepted in the United States of America; this includes the design, implementation,
and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are
free from material misstatement, whether due to fraud or error.

Auditor’s responsibility
Our responsibility is to express an opinion on these financial statements based on conducting the audit in accordance
with auditing standards generally accepted in the United States of America. Because of the matters described in
the Basis for Disclaimer of Opinion paragraph, however, we were not able to obtain sufficient appropriate audit
evidence to provide a basis for an audit opinion.

Basis for disclaimer of opinion
As permitted by 29 CFR 2520.103-8 of the Department of Labor’s Rules and Regulations for Reporting and
Disclosure under the Employee Retirement Income Security Act of 1974, the Plan administrator instructed us not
to perform, and we did not perform, any auditing procedures with respect to the certified information described in
Note 7. We have been informed by the Plan administrator that the certifying entities meet the requirements of 29
CFR 2520.103-8. The Plan administrator obtained a certification from these entities as of June 30, 2016 and 2015,
and for the years ended June 30, 2016 and 2015, stating that the certified information provided to the Plan
administrator is complete and accurate.




               Grant Thornton LLP
               U.S. member firm of Grant Thornton International Ltd
       Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 28 of 44



As described in Note 8 to the financial statements, the Plan has not maintained sufficient accounting records and
supporting documents relating to certain contracts and custodial accounts issued to current and former employees
prior to July 1, 2009. Accordingly, we were unable to apply auditing procedures sufficient to determine the extent
to which the financial statements may have been affected by these conditions.

Disclaimer of opinion
Because of the significance of the matters described in the Basis for Disclaimer of Opinion paragraphs, we have not
been able to obtain sufficient appropriate audit evidence to provide a basis for an audit opinion. Accordingly, we
do not express an opinion on these financial statements.

Supplementary information
The supplemental schedule of assets held at end of year as of June 30, 2016 is presented for purposes of additional
analysis and is not a required part of the financial statements, but is supplementary information required by the
Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income
Security Act of 1974. Because of the significance of the matters described in the Basis for Disclaimer of Opinion
paragraph, we do not express an opinion on the supplemental schedule.


Hartford, Connecticut
April 12, 2017




                                                        2
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 29 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                      STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS
                                as of June 30, 2016 and 2015
                                        (in thousands)




                                                                          2016               2015
ASSETS

Investments, at fair value                                              $3,890,998          $3,803,783

Investments, at contract value                                                   574                421

Receivables:
  Employer contributions                                                      7,532                 -
  Participant contributions                                                   7,805                 -
     Total receivables                                                       15,337                 -

LIABILITIES
Payable to other employer-sponsored plans, net                                   -                      90
     Total liabilities                                                           -                      90

Net assets available for benefits                                       $3,906,909          $3,804,114




               The accompanying notes are an integral part of these financial statements.



                                                   3
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 30 of 44




                                          YALE UNIVERSITY
                                     RETIREMENT ACCOUNT PLAN

              STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS
                        for the year ended June 30, 2016 and 2015
                                       (in thousands)



                                                                        2016                2015

ADDITIONS:
 Additions to net assets attributed to:
  Investment and other income:
    Net (depreciation) appreciation in fair value of investments      $ (84,727)            $ 52,127
    Interest and dividend income                                        115,885              103,417
     Other income                                                          2,596               2,044
       Total investment and other income                                  33,754             157,588
  Contributions:
    Employer                                                              97,872              93,394
    Participant                                                           92,401              90,131
    Rollovers                                                             41,175              49,252
       Total contributions                                               231,448             232,777
       Total additions                                                   265,202             390,365

DEDUCTIONS:
 Deductions from net assets attributed to:
  Benefits paid:
    To participants, beneficiaries or other providers                    155,119             162,326
    To insurance carriers for the provision of benefits                    7,288               9,852
      Total deductions                                                   162,407             172,178
      Net increase                                                       102,795             218,187

Net assets available for benefits:
 Beginning of year                                                     3,804,114            3,585,927
 End of year                                                          $3,906,909           $3,804,114




              The accompanying notes are an integral part of these financial statements.


                                                   4
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 31 of 44




                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                                NOTES TO FINANCIAL STATEMENTS
                                         ____________

1. Description of Plan

   The following description of the Yale University Retirement Account Plan (the “Plan”) provides only
   general information. Plan participants should refer to the Plan document for more complete
   information.

   General
   The Plan is a defined contribution plan covering eligible employees of Yale University (the “University”
   or “Plan Administrator”) who have completed at least one hour of employment. Eligible employees
   (“Participants”) include (i) faculty, (ii) officers or senior administrators, (iii) managerial and
   professional staff not currently participating in the Yale University Retirement Plan for Staff
   Employees, and (iv) other employees who upon invitation by the University may participate in the
   Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974
   (“ERISA”), as amended.

   Contributions
   Participants may elect to contribute up to 75 percent of eligible compensation as a percentage, flat
   dollar or IRS Maximum election, as defined by the Plan. In addition, employee and employer
   contributions are subject to limitations as defined by the Internal Revenue Code (“IRC”).

   Annually on July 1st, a participant’s contribution percentage is automatically increased by 1 percent to
   a maximum of 10 percent, if the participant is contributing between 5 percent and 9.5 percent. If the
   participant’s contribution percentage is 4.5 percent or lower, it will increase to 5 percent. A
   participant can suspend or reduce contributions at any time; however, a refund of contributions made
   as part of the automatic escalation feature is not available.

   Participants direct the investment of their contributions into investment options offered by the Plan.
   The Plan offers mutual funds, an insurance company general contract or a pooled separate real estate
   account. Effective July 1, 2015, participants can elect to have their contributions made to the Plan on
   a Roth 403(b) after-tax basis as an alternative to pre-tax contributions. It is the Participant’s
   responsibility to designate the investment fund(s) offered by TIAA-CREF which also include Vanguard
   funds offered on the TIAA platform. In the event a Participant fails to direct the investment of his or
   her Plan contributions, the Participant’s contributions are automatically invested in a TIAA-CREF
   Lifecycle Fund. This target retirement fund, also known as a “qualified default investment alternative”
   as described by ERISA, will remain in effect until superseded by a subsequent election by the
   Participant. Participants may change elections with regard to future Plan contributions; and may
   reallocate the balance of his or her account among investment funds and contracts.



                                                    5
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 32 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

1. Description of Plan, Continued

    For each month during which a Participant is an eligible employee, the University makes a Core
    Contribution to the Participant’s account equal to 5 percent of the employee’s eligible compensation
    below the Social Security Wage Base (“SSWB”) and 7.5 percent of the employee’s eligible
    compensation above the SSWB. Additionally, the University matches the eligible employee’s
    contribution dollar for dollar up to 5 percent of the Participant’s eligible compensation. Eligible
    compensation is compensation which generally excludes additional or supplementary earnings, as
    described by the provisions of the Plan.

    Participants may also contribute amounts representing eligible rollover distributions as defined by
    the IRC. Deposits of such rollover distribution amounts are subject to the provisions of the Plan
    document. Rollover contributions are not matched by the University.

    Participant Accounts
    Separate accounts are established for each Participant. The current value of a Participant’s account
    includes all Plan contributions and investment experience less Plan expenses. The benefit to which a
    Participant is entitled is the benefit that can be provided from the Participant’s vested account.

    Vesting
    A Participant is immediately vested in 100 percent of their contributions, the University core and
    matching contributions and the earnings of their account.

    Loans to Participants
    Participants may borrow in accordance with the Plan’s loan program which is administered by TIAA-
    CREF. Loans are issued directly from general assets of TIAA and not directly from a Participant’s
    account. Loans are granted for a minimum of $1,000 up to a maximum of $50,000. A participant
    can have a maximum of three outstanding loans. The maximum term of a loan is 5 years, or 10 years
    if the loan is for the purchase of a primary residence. Collateral representing 110 percent of the
    outstanding loan is required by reserving the Participant’s account balance and is included in
    investments in the accompanying Statements of Net Assets Available for Benefits. The interest rate
    may be fixed or variable; and loans outstanding at June 30, 2016 and June 30, 2015 bear interest at
    rates that range from 4.00 percent to 6.85 percent. Loans of $13.2 million and $10.4 million were
    outstanding at June 30, 2016 and 2015, respectively. Loans in default were $573,980 and $420,532
    at June 30, 2016 and 2015, respectively.




                                                  6
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 33 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________


1. Description of Plan, Continued

    Payment of Benefits
    Upon termination of service, retirement or death, distribution of benefits to Participants or
    beneficiaries will be made based on the provisions of the Plan. The form of the payment is based on
    Participant elections, as outlined in the provisions of the Plan; and may include annuities, installment
    payments, minimum distribution payments and lump sum payments.

    Benefits provided by the Plan are not insured or guaranteed.

2. Summary of Accounting Policies

   Basis of Accounting
   The financial statements of the Plan are prepared using the accrual basis of accounting in accordance
   with accounting principles generally accepted in the United States of America (“GAAP”).

   Use of Estimates
   The preparation of the Plan’s financial statements in conformity with GAAP requires the Plan
   Administrator to make estimates and assumptions that affect the reported amounts of net assets
   available for benefits as of the date of the financial statements and the changes in net assets available
   for benefits during the reporting period. Actual results could differ materially from those estimates.

   Risks and Uncertainties
   The Plan provides for various investment options. Investment securities are exposed to various risks,
   such as interest rate, market and credit risks. Due to the level of risk associated with investment
   securities, it is at least reasonably possible that changes in the values of investment securities will
   occur in the near term and that such changes could materially affect Participants’ account balances
   and the amounts reported in the Statements of Net Assets Available for Benefits and Changes in Net
   Assets Available for Benefits.

   Investment Valuation and Income Recognition
   The Plan’s investments are reported at fair value, except for the benefit responsive TIAA Traditional
   Annuity Contracts. The contract value of the TIAA Traditional Annuity Contracts equals the
   accumulated cash contributions and interest credited to the Plan’s contracts less any withdrawals.




                                                    7
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 34 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________



2. Summary of Accounting Policies, Continued

   Fair value is a market-based measurement based on assumptions that market participants would use
   in pricing an asset or liability. The fair value of the non-benefit responsive TIAA Traditional Annuity
   Contracts approximates the contract value. Registered investment company investments are stated
   at fair value based on net asset value (NAV) as determined by quoted market prices available on the
   last day of the Plan year. The TIAA Real Estate Pooled Separate Account derives its NAV from the
   market value of the underlying investments. Real estate investments are valued using independent
   pricing sources.

   Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded as
   earned on an accrual basis. Dividend income is recorded on the ex-dividend date.

   The Plan presents in the Statements of Changes in Net Assets Available for Benefits the net
   appreciation (depreciation) in fair value of investments, which consists of both realized gains (losses)
   on investments bought and sold, as well as unrealized gains (losses) on investments held during the
   year.

   Payment of Benefits
   Benefits are recorded when paid.

   Administrative Expenses
   Administrative expenses of the Plan shall be paid by the Plan unless paid by the University. Such
   expenses include any expenses incident to the functioning of the Plan administration, including, but
   not limited to, accounting fees, legal fees, investment advice, regulatory compliance and other
   qualified costs of administering the Plan. Effective April 2013, expenses deemed reasonable and
   necessary for the administration and maintenance of the Plan are being paid using funds from the
   Plan’s Revenue Credit Account (“RCA”).

   As a result of the University’s agreement with TIAA-CREF regarding its fees, $2.6 million and $2.0
   million was returned to the Plan as deposits into the RCA for the year ended June 30, 2016 and 2015,
   respectively. These deposits, as well as any earnings, are reflected as other income in the
   accompanying Statements of Changes in Net Assets Available for Benefits. Within the 12-month
   period following each deposit into the RCA, the funds are expected to be utilized to pay expenses of
   the Plan or credited to Plan participant accounts in the form of revenue credits. The revenue credits
   may be on a per capita or pro rata basis at the election of the Plan Sponsor.



                                                    8
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 35 of 44



                                          YALE UNIVERSITY
                                     RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________


2. Summary of Accounting Policies, Continued

   During the plan year ended June 30, 2016 and 2015, administrative expenses of $335,608 and
   $177,722, respectively, were paid by the Plan using RCA funds. These expenses are included in net
   appreciation (depreciation) in fair value of investments. Funds remaining in the RCA are considered
   assets of the Plan and are included in investments in the accompanying Statements of Net Assets
   Available for Benefits. As of June 30, 2016 and 2015, the balance in the RCA was $1.6 million and $1.9
   million, respectively. In December 2015 and December 2014, $2.6 million and $3.0 million was
   credited to Plan participant accounts, respectively.


3. Investments

   Fair value is a market based measurement based on assumptions that market participants would use
   in pricing an asset or liability. As a basis for considering assumptions, a three-tier hierarchy has been
   established which prioritizes the inputs used in measuring fair value. The hierarchy of inputs used to
   measure fair value includes:

          Level 1 – Quoted prices for identical assets in active markets. Market price data is generally
           obtained from relevant exchange or dealer markets.
          Level 2 – Inputs, other than quoted prices in active markets, that are observable either
           directly or indirectly, such as quoted prices for similar assets, quoted prices in markets that
           are not active, or other inputs that are observable.
          Level 3 – Unobservable inputs in which there is little or no market data, requiring the Plan
           Administrator to develop its own assumptions.

   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as
   of June 30, 2016, in thousands of dollars:

                                               Level 1           Level 2         Level 3           Total
      Registered Investment Companies        $ 2,738,602       $       -       $       -       $   2,738,602
      TIAA Traditional Annuity Contracts              -                -           983,814           983,814
        Total leveled investments            $ 2,738,602       $        -      $   983,814         3,722,416
      Investments at NAV                                                                             168,582
      Total investments, at fair value                                                         $   3,890,998




                                                      9
     Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 36 of 44



                                             YALE UNIVERSITY
                                        RETIREMENT ACCOUNT PLAN

                            NOTES TO FINANCIAL STATEMENTS, Continued
                                         _____________

3. Investments, Continued

   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as
   of June 30, 2015, in thousands of dollars:

                                                    Level 1             Level 2         Level 3              Total
      Registered Investment Companies             $ 2,717,941         $       -       $       -        $     2,717,941
      TIAA Traditional Annuity Contracts                   -                  -           941,569              941,569
        Total leveled investments                 $ 2,717,941         $       -       $   941,569            3,659,510
      Investments at NAV                                                                                       144,273
      Total investments, at fair value                                                                 $     3,803,783


   TIAA Traditional Annuity Contracts
   The TIAA Traditional Annuity Contracts provide a guarantee of principal, a guaranteed minimum
   interest rate of 3 percent, and the potential for additional interest, if declared by the TIAA Board of
   Trustees. The TIAA Traditional Annuity Contracts above are holdings within illiquid contracts that are
   non-benefit responsive. The TIAA Traditional Annuity Contract non-benefit responsive average yield
   for the year ended June 30, 2016 and 2015 was 4.26% and 4.28%, respectively. The benefit responsive
   TIAA Traditional Annuity Contracts are reported on the Statements of Net Assets Available for Benefits
   at contract value.

   The following table summarizes the Plan’s Level 3 investments at June 30, 2016 and 2015 for which
   the fair value is based on unobservable inputs, the valuation techniques used to measure fair value of
   those investments, and the ranges of values for the unobservable inputs:

                       Fair Value (in 000's)
      Asset Class        2016        2015      Valuation Technique    Significant Unobservable Input         Range
   TIAA Traditional   $ 983,814 $ 941,569      Discounted cash flow   Risk-adjusted discount rate      RA 3.50% - 5.00%
   Annuity                                                            applied                          GRA 3.50% - 5.00%

   The following table sets forth a summary of the change in fair value for the Plan’s Level 3 assets for
   the year ended June 30, in thousands of dollars:
                                                                                   2016                     2015
     Beginning balance                                                             $ 941,569               $ 911,994
     Interest                                                                          40,987                   39,697
     Purchases                                                                         98,819                   99,557
     Sales                                                                           (97,561)                (109,679)
     Ending balance                                                                $ 983,814               $ 941,569


                                                          10
       Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 37 of 44



                                                  YALE UNIVERSITY
                                             RETIREMENT ACCOUNT PLAN

                                NOTES TO FINANCIAL STATEMENTS, Continued
                                             _____________

3. Investments, Continued

   The following table sets forth significant terms of the level 3 investments and investments at NAV:

                                                                              Trade to
                                  Fair Value (in 000's)     Redemption      Settlement                      Redemption
            Investment            2016            2015       Frequency         Terms                        Restrictions
    TIAA Traditional Annuity:
      Non-Benefit Responsive    $ 983,814     $ 941,569     Not allowed     1 to 3 days   For Retirement Annuity contracts, lump-sum cash
                                                             except as                    withdrawals are not allowed and transfers must
                                                             noted per                    be spread over 10 annual installments. For Group
                                                            redemption                    Retirement Annuity contracts, lump-sum
                                                            restrictions                  withdrawals are available only within 120 days
                                                                                          after termination of employment and are subject
                                                                                          to a surrender charge. All other withdrawals and
                                                                                          transfers from the account must be spread over
                                                                                          10 annual installments (over 5 years for
                                                                                          withdrawals after termination of employment).
    TIAA Real Estate Pooled       168,582         144,273    Daily not to   1 to 3 days   Transfers out of the Real Estate Account are
    Separate Account                                        exceed 1 per                  limited to one per calendar quarter.
                                                              calendar
                                                               quarter




4. Party-In-Interest Transactions

   TIAA-CREF is approved by the Plan Administrator to issue or establish contracts on behalf of
   Participants. Certain investments incur operating expenses such as management, administrative,
   marketing and distribution fees. These operating expenses and participant recordkeeping services
   provided by TIAA-CREF qualify as exempt party-in-interest transactions and are reported as part of
   the investment return.

   Payable to other employer-sponsored plans, net, represents participant-requested transfers to and
   from other University-sponsored plans that have not been completed by the year ended June 30.

5. Plan Termination

   Although it has not expressed any intent to do so, the University has the right to terminate the Plan
   and discontinue contributions completely at any time subject to the provisions of ERISA. Upon
   termination of the Plan, the University has the right to distribute the balance of Participants’ accounts
   in a lump sum, if permitted under the terms of the contracts, or by delivery of a fully paid annuity
   contract as permitted under Treasury regulations.


                                                                11
      Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 38 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

6. Tax Status

   The Plan is intended to satisfy the requirements of Section 403(b) of the IRC so that any earnings on
   employer and participant contributions to the Plan are exempt from taxes, but are taxable to Plan
   participants upon distribution. In accordance with Section 403(b) of the IRC, all assets of the Plan are
   held in annuity contracts described in Section 403(b)(1) of the IRC or custodial accounts described in
   Section 403(b)(7) of the IRC. To the best of the Plan Administrator’s knowledge, the Plan is and has
   been administered in accordance with the requirements of Section 403(b) of the IRC and, therefore,
   any earnings on amounts invested in the Plan’s investment vehicles are not subject to tax at the Plan
   level.


7. Summary of Information Certified

   The following information included in the accompanying financial statements and supplemental
   schedule has been certified to the Plan Administrator as complete and accurate by TIAA-CREF as of
   and for the years ended June 30, 2016 and 2015; and by Vanguard as of April 7, 2015, and for the
   period from July 1, 2014 through April 7, 2015.

   Investments
    The fair value and contract value of investments, by fund and in the aggregate, and the listing of
       all purchases and sales activity, including realized gains and losses.

   Investment Income
    The amount of interest and dividend income, and the components of net appreciation
       (depreciation) in the fair value of investments, by fund and in the aggregate.

   Supplemental Schedule
    The information provided on Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) as of
      June 30, 2016.

   This information was relied upon by the Plan Administrator in the preparation of the Plan’s financial
   statements and related supplemental schedule in accordance with ERISA.




                                                   12
     Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 39 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________


8. Records

   In November 2007, the Department of Labor (“DOL”) issued amended regulations eliminating an
   exemption granted to 403(b) plans from the annual Form 5500 reporting and disclosure requirements
   under Part 1 of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
   amended. Prior to the amended regulations, the Plan was not viewed as a separate reporting entity.
   The regulations were effective for plan years beginning on or after July 1, 2009. Accordingly, certain
   records are not available from the inception of the Plan, and the effect, if any, on the completeness
   or accuracy of the Plan’s financial statements and supplemental schedule cannot be determined.

9. Subsequent Events

   Management has completed its evaluation of potential events and is not aware of any matters which
   would require adjustment or disclosure in the accompanying financial statements. This evaluation
   was completed through April 12, 2017, the date the financial statements were issued.

   The Plan year has been changed to a calendar year basis effective January 1, 2017.




                                                  13
         Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 40 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                                   FORM 5500, SCHEDULE H, LINE 4i –
                      SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2016

                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value

      Insurance Company General Contract Account
*      TIAA Traditional Annuity Contract                             Non-Benefit Responsive                            **       $       983,814,358
*      TIAA Traditional Annuity Contract                             Benefit Responsive                                **                   573,980
      Total Insurance Company General Contract Account                                                                                  984,388,338

      Pooled Separate Account                                                                                                           168,581,410
*      TIAA Real Estate                                              Pooled Separate Account                           **               168,581,410
      Total Pooled Separate Account

      Registered Investment Companies
*     CREF Stock R3                                                  Registered Investment Company                     **               654,467,486
*     CREF Money Market R3                                           Registered Investment Company                     **                48,360,097
*     CREF Social Choice R3                                          Registered Investment Company                     **                56,670,986
*     CREF Bond Market R3                                            Registered Investment Company                     **                80,122,840
*     CREF Global Equities R3                                        Registered Investment Company                     **                80,279,917
*     CREF Growth R3                                                 Registered Investment Company                     **                93,872,392
*     CREF Equity Index R3                                           Registered Investment Company                     **                58,889,119
*     CREF Inflation-Linked Bond R3                                  Registered Investment Company                     **                49,787,082
*     TIAA-CREF Lifecycle 2010-Inst                                  Registered Investment Company                     **                10,431,058
*     TIAA-CREF Lifecycle 2015-Inst                                  Registered Investment Company                     **                14,880,819
*     TIAA-CREF Lifecycle 2020-Inst                                  Registered Investment Company                     **                22,806,698
*     TIAA-CREF Lifecycle 2025-Inst                                  Registered Investment Company                     **                28,487,199
*     TIAA-CREF Lifecycle 2030-Inst                                  Registered Investment Company                     **                38,237,041
*     TIAA-CREF Lifecycle 2035-Inst                                  Registered Investment Company                     **                56,516,170
*     TIAA-CREF Lifecycle 2040-Inst                                  Registered Investment Company                     **                70,051,897
*     TIAA-CREF Lifecycle 2045-Inst                                  Registered Investment Company                     **                27,630,754
*     TIAA-CREF Lifecycle 2050-Inst                                  Registered Investment Company                     **                 7,073,063
*     TIAA-CREF Lifecycle 2055-Inst                                  Registered Investment Company                     **                 2,616,601
*     TIAA-CREF Lfcyle Rtmt Inc-Inst                                 Registered Investment Company                     **                 1,489,568
*     TIAA-CREF Eq Index-Inst                                        Registered Investment Company                     **                10,656,353
*     TIAA-CREF Gr & Inc-Inst                                        Registered Investment Company                     **                20,289,426
*     TIAA-CREF Intl Eq-Inst                                         Registered Investment Company                     **                17,828,374
*     TIAA-CREF Lg-Cap Val-Inst                                      Registered Investment Company                     **                20,487,931
*     TIAA-CREF Mid-Cap Gr-Inst                                      Registered Investment Company                     **                10,602,822
*     TIAA-CREF Mid-Cap Val-Inst                                     Registered Investment Company                     **                29,285,676
*     TIAA-CREF Real Est Secs-Inst                                   Registered Investment Company                     **                12,598,176
*     TIAA-CREF Sm-Cap Eq-Inst                                       Registered Investment Company                     **                16,658,758
*     TIAA-CREF Social Ch Eq-Inst                                    Registered Investment Company                     **                11,077,605
*     TIAA-CREF Intl Eq Idx-Inst                                     Registered Investment Company                     **                33,104,473
*     TIAA-CREF Lg-Cap Gr Idx-Inst                                   Registered Investment Company                     **                11,945,781
*     TIAA-CREF Lg-Cap Val Idx-Inst                                  Registered Investment Company                     **                17,361,306
*     TIAA-CREF S&P 500 Idx-Inst                                     Registered Investment Company                     **                17,512,046
*     TIAA-CREF Sm-Cap Bl Idx-Inst                                   Registered Investment Company                     **                13,054,536




                                                                              14
         Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 41 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2016, Continued


                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost   (e) Current value


*     Vanguard Treasury MoneyMkt Inv                                 Registered Investment Company                     **                707,580
*     Vanguard Balanced Idx Inst                                     Registered Investment Company                     **              9,040,058
*     Vanguard Convertible Sec Inv                                   Registered Investment Company                     **              2,407,200
*     Vanguard Diversified Eqty Inv                                  Registered Investment Company                     **              1,249,590
*     Vanguard Dividend Growth Inv                                   Registered Investment Company                     **             19,408,999
*     Vanguard Emr Mkts Stk Idx Inst                                 Registered Investment Company                     **             25,298,528
*     Vanguard Equity Income Adm                                     Registered Investment Company                     **             10,483,685
*     Vanguard Explorer Adm                                          Registered Investment Company                     **              7,767,353
*     Vanguard Extended Mkt Idx Inst                                 Registered Investment Company                     **             13,336,112
*     Vanguard Federal Money Mkt Inv                                 Registered Investment Company                     **                614,158
*     Vanguard Infl Protect Sec Inst                                 Registered Investment Company                     **             14,759,282
*     Vanguard Inst Idx Inst                                         Registered Investment Company                     **             77,555,906
*     Vanguard Intr-Trm Treasry Adm                                  Registered Investment Company                     **              2,942,559
*     Vanguard Intl Explorer Inv                                     Registered Investment Company                     **             10,009,910
*     Vanguard Intl Value Inv                                        Registered Investment Company                     **              7,529,109
*     Vanguard LifeStrategy Grw Inv                                  Registered Investment Company                     **             13,449,569
*     Vanguard Long-Trm Treasry Adm                                  Registered Investment Company                     **              6,593,255
*     Vanguard Mid-Cap Growth Inv                                    Registered Investment Company                     **              7,159,880
*     Vanguard Mid-Cap Idx Inst                                      Registered Investment Company                     **             14,968,231
*     Vanguard Prime MMkt Adm                                        Registered Investment Company                     **             25,840,012
*     Vanguard Selected Value Inv                                    Registered Investment Company                     **              6,036,884
*     Vanguard Short-Trm Federal Adm                                 Registered Investment Company                     **              2,868,288
*     Vanguard Short-Trm Treasry Adm                                 Registered Investment Company                     **              2,974,800
*     Vanguard Small-Cap Idx Inst                                    Registered Investment Company                     **             13,707,246
*     Vanguard STAR Inv                                              Registered Investment Company                     **              8,739,847
*     Vanguard Strategic Equity Inv                                  Registered Investment Company                     **             15,945,952
*     Vanguard Target Ret 2010 Inv                                   Registered Investment Company                     **              3,559,642
*     Vanguard Target Ret 2015 Inv                                   Registered Investment Company                     **              9,104,473
*     Vanguard Target Ret 2020 Inv                                   Registered Investment Company                     **             20,818,046
*     Vanguard Target Ret 2025 Inv                                   Registered Investment Company                     **             30,091,566
*     Vanguard Target Ret 2030 Inv                                   Registered Investment Company                     **             21,141,062
*     Vanguard Target Ret 2035 Inv                                   Registered Investment Company                     **             31,956,108
*     Vanguard Target Ret 2040 Inv                                   Registered Investment Company                     **             26,729,617
*     Vanguard Target Ret 2045 Inv                                   Registered Investment Company                     **             24,430,792
*     Vanguard Target Ret 2050 Inv                                   Registered Investment Company                     **              6,877,417
*     Vanguard Target Ret 2055 Inv                                   Registered Investment Company                     **              1,796,888
*     Vanguard Target Ret Income Inv                                 Registered Investment Company                     **              2,481,155
*     Vanguard Ttl Intl Stk Idx Inst                                 Registered Investment Company                     **             17,992,114
*     Vanguard Ttl Bd Mkt Idx Inst                                   Registered Investment Company                     **             30,275,560
*     Vanguard Ttl Stk Mkt Idx Inst                                  Registered Investment Company                     **             60,331,100




                                                                              15
         Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 42 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2016, Continued


                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value


*     Vanguard Wellington Adm                                        Registered Investment Company                     **                40,846,007
*     Vanguard Windsor II Adm                                        Registered Investment Company                     **                17,867,323
*     Vanguard Capital Value Inv                                     Registered Investment Company                     **                 1,815,583
*     Vanguard Devlopd Mkts Idx Adm                                  Registered Investment Company                     **                16,724,189
*     Vanguard European Stk Idx Inst                                 Registered Investment Company                     **                 5,295,309
*     Vanguard FTSE Social Index Inv                                 Registered Investment Company                     **                   848,325
*     Vanguard Global Equity Inv                                     Registered Investment Company                     **                15,706,070
*     Vanguard GNMA Adm                                              Registered Investment Company                     **                 4,458,551
*     Vanguard Growth and Income Adm                                 Registered Investment Company                     **                23,811,815
*     Vanguard Growth Index Inst                                     Registered Investment Company                     **                12,366,561
*     Vanguard Health Care Adm                                       Registered Investment Company                     **                27,674,898
*     Vanguard High-Yield Corp Adm                                   Registered Investment Company                     **                17,979,565
*     Vanguard Intr-Trm Bnd Idx Inst                                 Registered Investment Company                     **                 6,295,381
*     Vanguard Intr-Trm Invt Gd Adm                                  Registered Investment Company                     **                 8,917,344
*     Vanguard Intl Growth Adm                                       Registered Investment Company                     **                17,577,418
*     Vanguard Large-Cap Index Adm                                   Registered Investment Company                     **                 3,161,656
*     Vanguard Long-Trm Invt Gd Adm                                  Registered Investment Company                     **                 5,436,512
*     Vanguard Morgan Growth Adm                                     Registered Investment Company                     **                12,615,966
*     Vanguard Pacific Stk Idx Adm                                   Registered Investment Company                     **                 2,287,286
*     Vanguard PRIMECAP Core Inv                                     Registered Investment Company                     **                 3,231,730
*     Vanguard REIT Idx Inst                                         Registered Investment Company                     **                25,569,836
*     Vanguard Short-Trm Invt Gd Ins                                 Registered Investment Company                     **                 9,484,373
*     Vanguard Small-Cap Grw Idx Inst                                Registered Investment Company                     **                 6,781,038
*     Vanguard Small-Cap Val Idx Inst                                Registered Investment Company                     **                22,616,010
*     Vanguard Target Ret 2060 Inv                                   Registered Investment Company                     **                   341,959
*     Vanguard US Growth Adm                                         Registered Investment Company                     **                12,532,370
*     Vanguard US Value Inv                                          Registered Investment Company                     **                 9,293,259
*     Vanguard Value Index Inst                                      Registered Investment Company                     **                14,605,141
*     Vanguard Wellesley Income Adm                                  Registered Investment Company                     **                16,526,074
*     Vanguard Long-Trm Bd Idx Inv                                   Registered Investment Company                     **                 4,477,868
*     Vanguard Short-Trm Bd Idx Inv                                  Registered Investment Company                     **                 5,530,368
*     Vanguard Capital Opportnty Adm                                 Registered Investment Company                     **                23,080,077
*     Vanguard LifeStrat Cns Grw Inv                                 Registered Investment Company                     **                 2,130,237
*     Vanguard LifeStrategy Inc Inv                                  Registered Investment Company                     **                 1,106,576
*     Vanguard LifeStrat Mod Grw Inv                                 Registered Investment Company                     **                16,347,642
*     Vanguard Precious Mtls Mng Inv                                 Registered Investment Company                     **                 6,222,838
*     Vanguard Windsor Adm                                           Registered Investment Company                     **                13,959,056
*     Vanguard PRIMECAP Adm                                          Registered Investment Company                     **                36,870,758
*     Vanguard Energy Fund Adm                                       Registered Investment Company                     **                12,095,563
       Registered Investment Companies                                                                                                2,738,602,119
       Total Investments                                                                                                        $     3,891,571,867

 * Represents party-in-interest
** Not applicable when participant directed



                                                                              16
     Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 43 of 44




Plan Name             YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Plan Sponsor EIN      XX-XXXXXXX
ERISA Plan #          001
Plan Year Ending      June 30, 2016


The required attachment marked with an “X” in the Attachment column is included
within the Accountant’s Opinion attachment to Sch. H, Part III, Line 3, which
consists of the entire audit report issued by the plan’s Independent Qualified
Public Accountant (IQPA).


Form/Schedule      Line #                   Description                     Attachment
                             Financial statements used in formulating the
  5500 Sch. H      Line 3                                                       X
                                            IQPA's opinion
  5500 Sch. H      Line 4i     Schedule of Assets (Held at End of Year)         X
                             Schedule of Assets (Acquired and Disposed of
  5500 Sch. H      Line 4i
                                             Within Year)
  5500 Sch. H      Line 4j       Schedule of Reportable Transactions
                                  Schedule of Delinquent Participant
  5500 Sch. H      Line 4a
                                            Contributions
     Case 3:16-cv-01345-AWT Document 137-9 Filed 01/15/19 Page 44 of 44




Plan Name             YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Plan Sponsor EIN      XX-XXXXXXX
ERISA Plan #          001
Plan Year Ending      June 30, 2016


The required attachment marked with an “X” in the Attachment column is included
within the Accountant’s Opinion attachment to Sch. H, Part III, Line 3, which
consists of the entire audit report issued by the plan’s Independent Qualified
Public Accountant (IQPA).


Form/Schedule      Line #                   Description                     Attachment
                             Financial statements used in formulating the
  5500 Sch. H      Line 3                                                       X
                                            IQPA's opinion
  5500 Sch. H      Line 4i     Schedule of Assets (Held at End of Year)         X
                             Schedule of Assets (Acquired and Disposed of
  5500 Sch. H      Line 4i
                                             Within Year)
  5500 Sch. H      Line 4j       Schedule of Reportable Transactions
                                  Schedule of Delinquent Participant
  5500 Sch. H      Line 4a
                                            Contributions
